Per Curiam.
The appellant Maxwell M. Wallach is not entitled to fifty per cent of the alimony, amounting to $2,925, which had accrued in the first action for separation, such alimony not having been paid because the action was abandoned.
The order appealed from should be modified to provide that the appellant Maxwell M. Wallach is permitted to retain the sum of $2,476 for his services and disbursements out of the sum of $6,100 now in his possession, and that he be directed to turn over to the plaintiff, or her present attorney, the sum of $3,624 within ten days, and as so modified affirmed, without costs.
Present — Finch, P. J., Merrell, Martin, O’Malley and Untermyer, JJ.
Order modified by providing that Maxwell M. Wallach is permitted to retain the sum of $2,476 for his services and disbursements out of the sum of $6,100 now in his possession, and that he be directed to turn over to the plaintiff, or her present attorney, the sum of $3,624 within ten days, and as so modified affirmed, without costs.